Exhibit 10.1

ACCO BRANDS CORPORATION

AMENDED AND RESTATED 2005 INCENTIVE PLAN

2010 – 2012 CASH-BASED AWARD AGREEMENT

THIS AGREEMENT is made, entered into and effective this                 , 2010
(the “Grant Date”) by and between ACCO Brands Corporation, a Delaware
corporation (collectively with all Subsidiaries, the “Company”) and
                 (“Grantee”).

WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services and Grantee’s agreement to certain employment and
post-employment covenants, the Board deems it advisable to grant to Grantee a
Cash-Based Award payable in cash, pursuant to the Amended and Restated ACCO
Brands Corporation 2005 Incentive Plan (“Plan”), which may be earned and vested
by Grantee upon Grantee’s continuous service and the satisfaction of performance
objectives as set forth herein.

NOW THEREFORE, subject to the terms and conditions set forth herein:

1. Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision.

2. Award. The Company hereby grants to Grantee on the Grant Date an Award
payable in cash at Target, or such lesser or greater cash amount, as may be
earned upon the attainment of applicable performance objectives set forth in
Schedule I attached hereto and made a part hereof, during the 2010, 2011 and
2012 fiscal years (each fiscal year a “Performance Period”) as follows:

 

Performance Period

   Amount of Award That May Be
Earned At Target

2010

   $

2011

   $                    

2012

   $                    

This Award shall be earned and vested in accordance with Section 3 and shall be
payable to Grantee in accordance with Section 4. Until the Award is paid (if
payable), Grantee shall have the status of a general unsecured creditor of the
Company. THIS AWARD IS CONDITIONED ON GRANTEE SIGNING THIS AGREEMENT AND



--------------------------------------------------------------------------------

RETURNING IT TO THE COMPANY BY                 , 2010 AND IS SUBJECT TO ALL
TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, CERTAIN COVENANTS SET FORTH ON ATTACHMENT A HERETO THAT
APPLY DURING, AND FOLLOWING A TERMINATION OF, GRANTEE’S EMPLOYMENT FOR ANY
REASON. FOR PURPOSES OF ATTACHMENT A, GRANTEE’S SECTION 4.1 RESTRICTION SHALL BE
FOR          MONTHS AND GRANTEE’S SECTION 4.2 RESTRICTION SHALL BE FOR         
MONTHS, EXCEPT AS GRANTEE AND THE CHIEF EXECUTIVE OFFICER (AND SHOULD THE CHIEF
EXECUTIVE OFFICER BE THE GRANTEE, THE COMPENSATION COMMITTEE OF THE BOARD) MAY
OTHERWISE AGREE IN WRITING.

3. Vesting.

(a) Generally. The Performance Periods set forth in Schedule I shall commence on
January 1 and end on December 31 of the 2010, 2011 and 2012 fiscal years,
respectively. Subject to acceleration of the vesting of the Award pursuant to
Section 3(b) or 3(f), or the forfeiture and termination of the Award pursuant to
Sections 3(e) or 4(c), the Award shall be wholly or partially earned and vested
and become nonforfeitable for a Performance Period to the extent of the
attainment of the performance objectives for such Performance Period set forth
in Schedule I, provided that Grantee has been continuously employed by the
Company through December 31, 2012 (except as provided in Section 3(c), 3(d) and
3(f)(ii)).

(b) Death; Disability. Upon the death of Grantee while employed by the Company,
or Grantee’s separation from service from the Company and all members of the
Company controlled group (within the meaning of Treasury Regulation Sections
1.409A-1(g) and (h)) (“Separation from Service”) due to his Disability, in
either such case before December 31, 2012, an amount of the Award shall become
earned and vested equal to the sum of:

(i) the amount of the Award, if any, that has been earned, based on the
attainment of the applicable performance objectives set forth in Schedule I,
during such of the 2010 and 2011 Performance Periods as have been completed on
or prior to the date of Grantee’s death or Separation from Service; plus

(ii) an amount of the Award as would have become earned and vested, based on the
deemed attainment of a target-level of performance set forth in Schedule I, for
such of the incomplete Performance Period in which such death or Separation from
Service occurs and any Performance Periods that had not yet commenced by the
date of the Grantee’s death or Separation from Service.

Grantee shall forfeit any amount of the Award not becoming earned and vested
under Section 3(b)(i) and 3(b)(ii) upon Grantee’s death or Separation from
Service.

 

2



--------------------------------------------------------------------------------

(c) Retirement. Upon Grantee’s Separation from Service due to his Retirement
before December 31, 2012, an amount of the Award shall become earned and vested
equal to the sum of:

(i) the amount of the Award, if any, that has been earned, based on the
attainment of the applicable performance objectives set forth in Schedule I,
during such of the 2010 and 2011 Performance Periods as have been completed on
or prior to the date of Grantee’s Separation from Service; plus

(ii) an amount of the Award, if any, equal to the product of (A) the fraction
the numerator of which is the number of days Grantee was continuously employed
from the first day of the Performance Period during which such Separation from
Service occurs to the date of Separation from Service and the denominator of
which is 365 (or 366 if occurring during the 2012 Performance Period) (“Pro Rata
Portion”) multiplied by (B) the amount of the Award that would have become
earned for the Performance Period in which such Separation from Service occurs,
in accordance with the attainment of the performance objectives set forth in
Schedule I, had Grantee remained continuously employed to the last day of such
Performance Period.

Grantee shall forfeit any amount of the Award not becoming earned and vested
under Section 3(c)(i) and 3(c)(ii) upon Grantee’s Separation from Service,
including for any Performance Period commencing after Grantee’s Separation from
Service.

(d) Involuntary Termination. Upon Grantee’s involuntary Separation from Service
by the Company without Cause after June 30, 2012 and before December 31, 2012
(an “Involuntary Termination”), an amount of the Award shall become earned and
vested equal to the sum of:

(i) the amount of the Award, if any, that has been earned, based on the
attainment of the applicable performance objectives set forth in Schedule I,
during each of the 2010 and 2011 Performance Periods; plus

(ii) an amount of the Award, if any, equal to the product of (A) the Pro Rata
Portion multiplied by (B) the amount of the Award that would have become earned
for the 2012 Performance Period, in accordance with the attainment of the
performance objectives set forth in Schedule I, had Grantee remained
continuously employed to December 31, 2012.

Grantee shall forfeit any amount of the Award not becoming earned and vested
under Section 3(d)(i) and 3(d)(ii) upon Grantee’s Separation from Service.

(e) Other Terminations. Upon a termination of Grantee’s employment for any
reason prior to December 31, 2012, other than due to Grantee’s death or his
Separation from Service due to Disability, Retirement or an Involuntary
Termination, or due to a Divestiture (defined below), all of the Award shall be
immediately forfeited. Any amount of the Award forfeited under this Section 3
shall be cancelled and shall terminate.

 

3



--------------------------------------------------------------------------------

(f) Change in Control; Divestiture.

(i) Upon the occurrence of a Change in Control while Grantee is employed by the
Company and on or before December 31, 2012, an amount of the Award shall become
earned and vested equal to the sum of:

(1) the amount of the Award, if any, that has been earned, based on the
attainment of the applicable performance objectives set forth in Schedule I,
during such of the 2010 and 2011 Performance Periods as have been completed on
or prior to the date of the Change in Control; plus

(2) the amount of the Award that could have become earned, based on the deemed
attainment of a maximum-level of performance set forth in Schedule I, for the
Performance Period in which such Change in Control occurs and any Performance
Periods that had not yet commenced by the date of the Change in Control.

Upon the Change in Control, Grantee shall forfeit any amount of the Award not
becoming earned and vested under Section 3(f)(i)(1) and 3(f)(i)(2).

(ii) Upon the occurrence of a transaction, before December 31, 2012, by which
the Subsidiary that is Grantee’s principal employer ceases to be a Subsidiary of
the Company and Grantee’s employment with the Company and all other Subsidiaries
ceases (“Divestiture”), an amount of the Award shall become earned and vested
equal to the sum of:

(1) the amount of the Award, if any, that has been earned, based on the
attainment of the applicable performance objectives set forth in Schedule I,
during such of the 2010 and 2011 Performance Periods as have been completed on
or prior to the date of such Divestiture; plus

(2) for the incomplete Performance Period in which such Divestiture occurs, the
amount of the Award equal to the product of (A) the fraction the numerator of
which is the number of days Grantee was continuously employed from the first day
of such Performance Period to the Divestiture Date and the denominator of which
is 365 (or 366 if occurring during the 2012 Performance Period) multiplied by
(B) the amount of the Award that would have become earned and vested, based on
the deemed attainment of a target-level of performance set forth in Schedule I,
for such Performance Period.

Upon such Divestiture, Grantee shall forfeit any amount of the Award not
becoming earned and vested under Section 3(f)(ii)(1) and 3(f)(ii)(2).

(g) Payment on Vesting. To the extent earned and vested, the Award shall be paid
to Grantee as provided in Section 4 hereof.

 

4



--------------------------------------------------------------------------------

4. Payment of Award.

(a) Payment. Subject to Sections 4(c) and 7(h)(ii), the Company (or its
successor) shall pay to Grantee a cash lump sum equal to the amount of the Award
then earned and vested pursuant to Section 3 upon the attainment (or deemed
attainment upon Grantee’s death, Separation from Service due to Disability, the
occurrence of a Change in Control, or the occurrence of a Divestiture) of the
performance objectives set forth in Schedule I:

(i) As soon as may be practicable after December 31, 2012, but not later than
March 15th, 2013, in any case other as provided in Section 4(a)(ii) or
4(a)(iii);

(ii) As soon as may be practicable after December 31 of the Performance Period
in which Grantee’s Retirement occurs (or Grantee’s Separation from Service is
due to Disability at time when Grantee was eligible for Retirement) but not
later than March 15 following such December 31; and

(iii) Within 60 days following the occurrence of Grantee’s death, Separation
from Service due to Disability (except when Section 4(a)(ii) applies), a Change
in Control or a Divestiture.

Provided, in the event that the occurrence of a Change in Control is not a
change in the ownership or effective control of the Company or of a substantial
portion of the assets of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), or a Divestiture is not a Separation from Service of
Grantee, such issuance of shares shall be postponed until the earliest to occur
of (1) such a change in the ownership or effective control of the Company or of
a substantial portion of the assets of the Company, (2) Grantee’s Separation
from Service (subject to Section 7(h)(ii)) or (3) the date for payment under
Section 4(a)(i).

If, on the date of payment to Grantee under this Section 4, Grantee’s principal
office is located in a country other than the United States of America and
Grantee is paid base salary in a currency other than the U.S. Dollar, payment to
Grantee shall be made in the same currency in which Grantee is paid base salary
applying the currency exchange rate for such currency to the U.S. Dollar as
determined by the Committee in its sole discretion at the time such payment is
made.

(b) Withholding Taxes. At the time of payment of the Award to Grantee, or any
earlier such time in which income or employment taxes may become due and
payable, the Company shall satisfy the minimum statutory Federal, state and
local withholding tax obligation (including the FICA and Medicare tax
obligation) required by law with respect to the payment (or other taxable event)
by withholding from the Award the amount of such required withholding.

(c) Forfeiture Upon Breach of Covenant. The provisions of Section 3 to the
contrary notwithstanding, any unpaid amount of the Award shall be immediately
forfeited and cancelled in the event of Grantee’s breach of any covenant set
forth SECTION 3, 4.1 or 4.2 of Attachment A in addition to any other remedy set
forth at SECTION 7 of Attachment A.

 

5



--------------------------------------------------------------------------------

5. No Transfer or Assignment of Award. Except as otherwise provided in this
Agreement, the Award and the rights and privileges conferred thereby shall not
be sold, pledged or otherwise transferred (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment, levy or
similar process until the Award is paid to Grantee or his designated
representative.

6. Grantee Covenants. In consideration of this Award, Grantee agrees to the
covenants, Company remedies for a breach thereof, and other provisions set forth
in Attachment A, attached hereto, incorporated into, and being a part of this
Agreement.

7. Miscellaneous Provisions.

(a) No Retention Rights. Nothing in this Agreement shall confer upon Grantee any
right to continue in the employment or service of the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or of Grantee, which rights are hereby expressly reserved by
each, to terminate his employment or service at any time and for any reason,
with or without cause.

(b) Inconsistency. To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.

(c) Notices. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
Notice shall be addressed to the Company at its principal executive office and
to Grantee at the address that he most recently provided to the Company.

(d) Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof.
This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate (as defined in Attachment A), such restrictions shall be
read together with Attachment A of this Agreement to provide the Company and its
Affiliates with the greatest amount of protection, and to impose on Grantee the
greatest amount of restriction, allowed by law. No alteration or modification of
this Agreement shall be valid except by a subsequent written instrument executed
by the parties hereto. No provision of this Agreement may be waived except by a
writing executed and delivered by the party sought to be charged. Any such
written waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

(e) Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Illinois, as such
laws

 

6



--------------------------------------------------------------------------------

are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and Grantee
stipulate and consent to personal jurisdiction and proper venue in the state or
federal courts of Cook County, Illinois and waive each such party’s right to
objection to an Illinois court’s jurisdiction and venue. Grantee and the Company
hereby waive their right to jury trial on any legal dispute arising from or
relating to this Agreement, and consent to the submission of all issues of fact
and law arising from this Agreement to the judge of a court of competent
jurisdiction as otherwise provided for above.

(f) Successors.

(i) This Agreement is personal to Grantee and, except as otherwise provided in
Section 5 above, shall not be assignable by Grantee otherwise than by will or
the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by
Grantee’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its Affiliates and the successors thereof.

(g) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.

(h) Section 409A.

(i) Anything herein to the contrary notwithstanding, this Award Agreement shall
be interpreted so as to comply with or satisfy an exemption from Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”). The Committee may in good faith make
the minimum of modifications to this Agreement as it may deem appropriate to
comply with Section 409A while to the maximum extent reasonably possible
maintaining the original intent and economic benefit to Grantee and the Company
of the applicable provision.

(ii) To the extent required by Section 409A(a)(2)(B)(i), payment of the Award to
Grantee, who is a “specified employee” that is due upon Grantee’s Separation
from Service shall be delayed and paid in a lump sum within seven (7) days (and
the Company shall have sole discretion to determine the taxable year in which it
is paid) after the earlier of the date that is six (6) months after the date of
such Separation from Service or the date of Grantee’s death after such
Separation from Service. For purposes hereof, whether Grantee is a “specified
employee” shall be determined in accordance with the default provisions of
Treasury Regulation Section 1.409A-1(i), with the “identification date” to be
December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).

 

7



--------------------------------------------------------------------------------

(i) Headings; Interpretation. The headings, captions and arrangements utilized
in this Agreement shall not be construed to limit or modify the terms or meaning
of this Agreement. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.

(j) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first written above.

 

ACCO BRANDS CORPORATION By:   Name:   Its:  

 

Grantee Name

 

Grantee Signature

 

9



--------------------------------------------------------------------------------

SCHEDULE I

Performance Objectives for the 2010, 2011 and 2012 Performance Periods

 

     Percentage Of
Award That May
Be Earned Each
Performance
Period  

Percentage of Award Earned
at Performance Levels

  

Performance Objective

    

50%

(Threshold)

   2010    33 1/3 %  

100%

(Target)

       

150%

(Maximum)

       

50%

(Threshold)

   2011 performance objectives to be determined by the Committee by March 31,
2011 and provided to Grantee, at which time, this Schedule I shall be deemed
modified accordingly. 2011    33 1/3%  

100%

(Target)

       

150%

(Maximum)

       

50%

(Threshold)

   2012 performance objectives to be determined by the Committee by March 30,
2012 and provided to Grantee, at which time, this Schedule I shall be deemed
modified accordingly. 2012    33 1/3%  

100%

(Target)

       

150%

(Maximum)

  

Provided, the cash amount of the Award earned during each Performance Period
shall be interpolated on a linear basis for the attainment of performance
objectives for such Performance Period between Threshold and Target and between
Target and Maximum.



--------------------------------------------------------------------------------

ATTACHMENT A

Grantee Covenants

SECTION 1 Position of Special Trust and Confidence.

1.1 The Company is placing Grantee in a special position of trust and
confidence. As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s business.
Grantee agrees to use these advantages of employment to further the business of
the Company and not to knowingly cause harm to the business of the Company. The
Company’s agreement to provide Grantee with these benefits, and the Award
hereunder, gives rise to an interest in reasonable restrictions on Grantee’s
competitive and post-employment conduct.

1.2 Grantee shall dedicate his full working time and efforts to the business of
the Company and shall not undertake or prepare to undertake any conflicting
business activities while employed with the Company. These duties supplement and
do not replace or diminish the common law duties Grantee would ordinary have to
the Company as the employer.

SECTION 2 Consideration. In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business. Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A. The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.

SECTION 3 Confidentiality and Business Interests.

3.1 Grantee agrees to keep secret and confidential and neither use nor disclose,
by any means, either during or after a termination of his employment for any
reason, any Confidential Information except as provided below or required in his
employment with, or authorized in writing by, the Company. Grantee agrees to
keep confidential and not disclose or use, either during or after a termination
of his employment for any reason, any confidential information or trade secrets
of others which Grantee receives during the course of his employment with the
Company for so long as and to the same extent as the Company is obligated to
retain such information or trade secrets in confidence.

3.2 The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it: (a) is or becomes publicly known by means
other than Grantee’s failure to perform his obligations under this Attachment A;
(b) was known to Grantee prior to disclosure to Grantee by or on behalf of the
Company and Grantee; or (c) is received by Grantee in good faith from a third
party (not an Affiliate) which has no obligation of



--------------------------------------------------------------------------------

confidentiality to the Company with respect thereto. Notwithstanding anything
contained herein to the contrary, Confidential Information shall not lose its
protected status under this Attachment A if it becomes generally known to the
public or to other persons through improper means. The Company’s confidential
exchange of Confidential Information with a third party for business purposes
shall not remove it from protection under this Attachment A.

3.3 If disclosure of Confidential Information is compelled by law, Grantee shall
give the Company as much written notice as possible under the circumstances,
shall refrain from use or disclosure for as long as the law allows, and shall
cooperate with the Company to protect such information, including taking every
reasonable step necessary to protect against unnecessary disclosure.

3.4 Grantee agrees not to disclose to the Company nor to utilize in Grantee’s
work for the Company any confidential information or trade secrets of others
known to Grantee and obtained prior to Grantee’s employment by the Company
(including prior employers).

3.5 Grantee shall deliver to the Company promptly upon the end of Grantee’s
employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials. Grantee shall preserve records on the
Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests. Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company. The Company is only authorizing Grantee to access and use the Company’s
computers, email, or related computer systems to pursue matters that are
consistent with the Company’s business interests. Access or use of such systems
to pursue personal business interests apart from the Company, to compete or to
prepare to compete, or to otherwise knowingly undermine the Company’s interests
(such as, by way of example, removing, erasing, impeding the Company’s access
to, or destroying its records or programs) is strictly prohibited and outside
the scope of Grantee’s authorized use of the Company’s systems.

SECTION 4 Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.

4.1 Restriction on Interfering with Employee Relationships. Grantee agrees that
for the period of time, set forth as the “SECTION 4.1 Restriction” in Section 2
of the Agreement, following the end of his employment with the Company for any
reason, Grantee shall not interfere with the Company’s business relationship
with any Company employee, by soliciting or communicating with such an employee
to induce or encourage him to leave the Company’s employ (regardless of who
initiates the communication), by helping another person or entity evaluate a
Company employee as an employment candidate, or by otherwise helping any person
or entity hire an employee away from the Company.

4.2 Restriction on Interfering with Customer Relationships. Grantee agrees that
for the period of time, set forth as the “SECTION 4.2 Restriction” in Section 2
of the Agreement,

 

A-2



--------------------------------------------------------------------------------

following the end of his employment with the Company for any reason, Grantee
shall not interfere with the Company’s business relationships with a Covered
Customer, by: (a) participating in, supervising, or managing (as an employee,
consultant, contractor, officer, owner, director, or otherwise) any Competing
Activities for, on behalf of, or with respect to a Covered Customer; or
(b) soliciting or communicating (regardless of who initiates the communication)
with a Covered Customer to induce or encourage the Covered Customer to: (i) stop
or reduce doing business with the Company, or (ii) to buy a Conflicting Product
or Service.

4.3 Notice and Survival of Restrictions.

(a) Before accepting new employment, Grantee shall advise every future employer
of the restrictions in this Attachment A. Grantee agrees that the Company may
advise a future employer or prospective employer of this Attachment A and its
position on the potential application of this Attachment A.

(b) This Attachment A’s post-employment obligations shall survive the
termination of Grantee’s employment with the Company for any reason. If Grantee
violates one of the post-employment restrictions in this Attachment A on which
there is a specific time limitation, the time period for that restriction shall
be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.

(c) It is the intention of the Parties that, if any court construes any
provision or clause of this Attachment A, or any portion thereof, to be illegal,
void or unenforceable, because of the duration of such provision, the scope or
the subject matter covered thereby, such court shall reduce the duration, scope,
or subject matter of such provision, and, in its reduced form, such provision
shall then be enforceable and shall be enforced.

(d) If Grantee becomes employed with an Affiliate without entering into a new
nondisclosure, nonsolicitation, noncompetition agreement that is substantially
the same as this Attachment A, the Affiliate shall be regarded as the Company
for all purposes under this Attachment A, and shall be entitled to the same
protections and enforcement rights as the Company.

4.4 California Modification (California Residents Only). To the extent that
Grantee is a resident of California and subject to its laws: (a) the restriction
in SECTION 4.2(a) shall not apply; (b) the restriction in SECTION 4.2(b) shall
be limited so that it only applies where Grantee is aided by the use or
disclosure of Confidential Information; (c) the restriction in SECTION 4.1 is
deemed rewritten to provide as follows: For a period of two (2) years
immediately following the termination of Grantee’s employment with the Company
for any reason, Grantee shall not, either directly or indirectly, solicit any of
the Company’s employees, with whom Grantee worked at any time during his
employment with the Company, to leave their employment with the Company or to
alter their relationship with the Company to the Company’s detriment; and
(d) the jury trial waiver in Section 7(e) of the Agreement shall not apply.

SECTION 5 Definitions. For purposes of the Agreement, the following terms shall
have the meanings assigned to them below:

5.1 “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).

 

A-3



--------------------------------------------------------------------------------

5.2 “Competing Activities” are any activities or services undertaken on behalf
of a Competitor that are the same or similar in function or purpose to those
Grantee performed for the Company in the two (2) year period preceding the end
of Grantee’s employment with the Company, or that are otherwise likely to result
in the use or disclosure of Confidential Information. Competing Activities are
understood to exclude: activities on behalf of an independently operated
subsidiary, division, or unit of a diversified corporation or similar business
that has common ownership with a competitor so long as the independently
operated business unit does not involve a Conflicting Product or Service; and, a
passive and non-controlling ownership interest in a competitor through ownership
of less than 2% of the stock in a publicly traded company.

5.3 “Confidential Information” includes but is not limited to any technical or
business information, know-how or trade secrets, patentable or not, in any form,
including but not limited to data; diagrams; business, marketing or sales plans;
notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; and
computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.

5.4 “Conflicting Product or Service” is a product or service that is the same or
similar in function or purpose to a Company product or service, such that it
would replace or compete with: (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Grantee was
provided Confidential Information in the course of employment. Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.

5.5 “Covered Customer” is a Company customer (natural person or entity) that
Grantee had business-related contact or dealings with, or received Confidential
Information about, in the two (2) year period preceding the end of Grantee’s
employment with the Company. References to the end of Grantee’s employment in
this Attachment A refer to the end, whether by resignation or termination, and
without regard for the reason employment ended.

5.6 “Competitor” is any person or entity engaged in the business of providing a
Conflicting Product or Service.

5.7 Section references in this Attachment A are to sections of this
Attachment A.

SECTION 6 Notices. While employed by the Company, and for two (2) years
thereafter, Grantee shall: (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would

 

A-4



--------------------------------------------------------------------------------

likely lead to a violation of this Attachment A; and (c) within thirty (30) days
of any request made by the Company to do so, participate in a mediation or
in-person conference to discuss and/or resolve any issues raised by Grantee’s
new position. Grantee shall be responsible for all consequential damages caused
by failure to give the Company notice as provided in this SECTION 6.

SECTION 7 Remedies. If Grantee breaches or threatens to breach this Attachment
A, the Company may recover: (a) an order of specific performance or declaratory
relief; (b) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; (c) damages; (d) attorney’s fees and
costs incurred in obtaining relief; and (e) any other legal or equitable relief
or remedy allowed by law. One Thousand Dollars ($1,000.00) is the agreed amount
for the bond to be posted if an injunction is sought by the Company to enforce
the restrictions in this Attachment A on Grantee.

SECTION 8 Return of Consideration. Grantee specifically recognizes and agrees
that the covenants set forth in this Attachment A are material and important
terms of this Agreement, and Grantee further agrees that should all or any part
or application of SECTION 4.2 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between
Grantee and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Grantee a return of any and all monies paid to
Grantee pursuant to the terms of this Agreement. The return of consideration
provided for in this SECTION 8 is in addition to the remedies for breach
provided for in SECTION 7.

 

A-5